          Case 1:18-cv-00776-PAE Document 88-1 Filed 03/31/20 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------X

ZAKEENAH SMITH,                                                       MEMORANDUM OF LAW

                                   Plaintiff,
                                                                      Civil Action No. 1:18-CV-00776-PAE
        -against-

THE NEW YORK AND PRESBYTERIAN HOSPITAL,
COLUMBIA UNIVERSITY MEDICAL CENTER,
NEW YORK PRESBYTERIAN FOUNDATION, INC.,
NEW YORK PRESBYTERIAN GLOBAL, INC,
NEW YORK PRESBYTERIAN HEALTHCARE SYSTEM, INC.,
GREGORY SICA, individually, and SAMANTHA SHANKAR, individually

                                    Defendants.
----------------------------------------------------------------------X

    MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFF’S REQUEST FOR AN
              EXTENSION TO FILE NOTICE OF APPEAL
       Case 1:18-cv-00776-PAE Document 88-1 Filed 03/31/20 Page 2 of 5



          I.       STANDARD FOR EXTENDING THE DEADLINE TO APPEAL

      Federal Rule of Appellate Procedure 4(a)(1)(A) provides that “[i]n a civil case, except as

provided in Rules 4(a)(1)(B), 4(a)(4), and 4(c), the notice of appeal required by Rule 3 must

be filed with the district clerk within 30 days after entry of the judgment or order appealed

from.” However, Federal Rule of Appellate Procedure 4(a)(5)(A) states “[t]he district court

may extend time to file a notice of appeal if: (i) a party moves no later than 30 days after the

time prescribed by this Rule 4(a) expires; and (ii) . . . that party shows excusable neglect or

good cause.”

      On February 18, 2020, the Court Granted Defendants’ motion for summary judgment

dismissing with prejudice Plaintiff’s Title VII and New York State Human Rights Law

Claims. (See dkt #85). On February 19, 2020, the Clerk of Court entered Judgment on the

matter and closed the case, issuing a letter to Plaintiff stating, “[i]f you are unable to file your

notice of appeal within [30 days], you may make a motion for extension of time but you must

do so within 60 days from the date of entry of the judgment . . . and you must show

excusable or good cause for your inability to file the notice of appeal by the deadline.” (See

dkt #86). The thirty (30) days expired on March 20, 2020. Plaintiff is filing this motion just

eleven (11) days thereafter, well within sixty (60) days of the Clerk’s February 19, 2020

Entry of Judgment and thus satisfies Rule4(a)(5)(A)(i).


II.      PLAINTIFF HAS DEMONSTRATED EXCUSABLE NEGLECT IN SEEKING
         AN EXTENSION TO FILE A NOTICE OF APPEAL UNDER RULE
         4(a)(5)(A)(ii)

      Courts analyze excusable neglect under Rule 4(a)(5)(A)(ii) by the following elements:

               (1) potential prejudice to the non-moving party, (2) the length of the
                   delay and the resulting impact on judicial proceedings, (3) the
                   reason for the delay, including the extent to which it was within



                                                 2
         Case 1:18-cv-00776-PAE Document 88-1 Filed 03/31/20 Page 3 of 5



                    the control of the moving party, and (4) whether the moving
                    party acted in good faith. Myers v. New York City Human Rights
                    Comm'n, 2006 WL 2053317, at *2 (S.D.N.Y. July 21,
                    2006)(citing Silivanch v. Celebrity Cruises, Inc. 333 F.3d 355,
                    366 (2d. Cir. 2003).”

        The first, second and fourth factors undoubtedly favor Plaintiff. See Myers v. New York

Cty. Human Rights Comm'n, No. 04 CIV. 00543 (JCF), 2006 WL 2053317, at *2 (S.D.N.Y. July

21, 2006). Regarding factors (1) and (2), the Court in Myers noted that “[s]ince the delay is [less

than thirty days and] necessarily brief, the likelihood of prejudice to the non-moving party [and

impact on the judicial proceedings] is minimal.” Id. at *2; See also Ass'n of Holocaust Victims

for Restitution of Artwork & Masterpieces v. Bank Austria Creditanstalt AG, 2010 WL 479658,

at *2 (S.D.N.Y. Feb. 5, 2010). For factor (4), “it is rare that the moving party has not acted in

good faith.” Id.

        Regarding factor (3), Plaintiff’s delay is excusable due to the unforeseen circumstances

caused by the COVID-19 outbreak in New York. In late February 2020, one of our employees

began exhibiting COVID-19 symptoms. This employee resides in Westchester County, the

location of the initial outbreak with the first known COVID-19 carrier. Around one (1) week

later, in early March 2020, a second employee exhibited COVID-19 symptoms amongst those

being pneumonia. The firm’s immediate and undivided attention was on the health and safety of

our employees and clients, as this was paramount in dealing with the COVID-19 emergency.

Therefore, in early March 2020, we closed our offices and began the difficult logistical transition

of working entirely remotely while also diligently monitoring the health of our staff. Such

actions affected our time and attention to each of our clients in handling this unprecedented and

escalating emergency. Consequently, this unanticipated emergency hindered our ability to timely

file. Thus, factor three (3) also weighs in favor of Plaintiff.




                                                   3
         Case 1:18-cv-00776-PAE Document 88-1 Filed 03/31/20 Page 4 of 5



       Overall, Plaintiff has met all elements for the Court to grant Plaintiff’s motion for an

extension to file a notice of appeal.

                                             CONCLUSION

       In light of the ongoing health emergency, we respectfully request that Plaintiff be

afforded forty-five (45) days to file a Notice of Appeal from the date of this Court’s Order

regarding this matter.

       We thank the Court for its consideration and understanding given the unforeseen extent

of this pandemic.



Dated: March 31, 2020
New York, New York

                                                     DEREK SMITH LAW GROUP, PLLC

                                                     Attorneys for Plaintiff


                                                       /s/ Johnmack Cohen
                                                     Johnmack Cohen, Esq.
                                                     One Pennsylvania Plaza, Suite 4905
                                                     New York, New York 10119
                                                      (212) 587-0760

   In Iight of the dislocation of plaintiff’s counsel’s law practice occasioned by the current
   public health crisis, the Court grants plaintiff's motion for an extension, nunc pro tunc, of
   time to file a notice of appeal, as anticipated by the judgment issued by the Clerk’s
   Office. Plaintiff must file any such notice within 45 days. The Court wishes counsel and
   their families well during this challenging time.

                  SO ORDERED.
                                        
                               __________________________________
                                     PAUL A. ENGELMAYER
                                     United States District Judge

    April 3, 2020


                                                 4
